Vanderburgh, J.
This is an action for the partition of certain property described in the complaint, upon which it appears there are incumbrances aggregating in amount upwards of $2,700.
The pleadings admit the value of the property to be the sum of $8,000. The property, being found to be incapable of division, was ordered to be sold, and the proceeds brought into court, to be disposed of under its direction. The statute requires the proceeds to be applied, after paying the costs, to the satisfaction of the liens, and the balance to be divided among the owners of the property. In this case the property was bid off by the plaintiff for the sum of $2,000 only.
Under the circumstances, and especially in view of the fact, satisfactorily established to the court, that the exceptional financial stringency prevailing at the time, and which paralyzed real-estate sales, prevented a sale at a reasonable price, the court, in its discretion, *14refused to confirm the sale, and ordered a resale. The statute contemplates that the liens shall be extinguished if a sale is made, and does not permit a sale to be ordered unless it is reasonably probable that the property will sell for enough to pay off such liens and the ■costs of sale.
The court judged that it would be inequitable to allow the sale to stand, and we cannot say that there was any abuse of discretion in refusing its confirmation.
Order affirmed.
(Opinion published 57 3ST. W. Rep. 217.)